IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-50459
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

LORENZO MALDONADO-FERNANDEZ,
also known as Ramon Ortiz-Ramirez,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                   USDC No. EP-99-CR-1835-ALL-DB
                        --------------------
                          October 19, 2000
Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Lorenzo Maldonado-Fernandez appeals his sentence following

his guilty plea conviction for illegal re-entry after deportation

in violation of 8 U.S.C. § 1326.   Maldonado-Fernandez argues that

his prior felony conviction was an element of the offense of his

conviction.    Maldonado-Fernandez acknowledges that his argument

is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224

(1998), but he seeks to preserve the issue for Supreme Court

review in light of Apprendi v. New Jersey, 120 S. Ct. 2348

(2000).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50459
                                -2-

     Maldonado-Fernandez’s argument is foreclosed by Almendarez-

Torres, 523 U.S. at 235.

     AFFIRMED.